Per Curiam.

This was a prosecution against Branham and others for a riot. Branham was tried separately, and convicted, &c.
But one error is assigned, and that is upon the refusal of the Court to give certain instructions asked by the defendant.
The instructions were upon several points, and are numbered from one to six, some of which contain correct expositions of the law, and others do not. The exception to the ruling of the Court was general as to all, and, therefore, not available as to any of such instructions, as we have several times decided (1).
The record does not show that any written reasons for a new trial were filed.
The judgment is affirmed with costs.

 See Jolly v. The Terre Haute Drawbridge Co., 9 Ind. R. 417, 421.